DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	This application has been reassigned to Examiner Valenrod whose contact information is provided at the end of this document.
 
Withdrawn rejections
	Rejection of claims 64-70 on the grounds of nonstatutory double patenting over claims of US Patent # 10,301,273 is withdrawn in view of terminal disclaimer filed on 12/28/21.
	Rejections of claims 64-70 on the grounds of provisional nonstatutory double patenting over claims of US applications 16/489,133 and 16/368,477 are withdrawn in view of applicants arguments directed to the earlier effective filing date of the instant application.

New rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 64-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xin et al (Bioorganic & Medicinal Chemistry Letters, 2008, 18, 4298-4302) in view of Brown (Bioisosterism in Medicinal Chemistry, 2012, Wiley-VCH Verlag GmbH & Co. KGaA, pages 1-14)

Scope of prior art
	Xin teaches compound useful as SCD1 inhibitors (abstract).  Xin teaches a compound of formula 4c and its SCD-1 inhibitory activity (page 4300, Table 1).

Ascertaining the difference
	Compound 4c of Xin differs from the instantly claimed compound in that the there is a substitution of a benzene group for a pyridine group:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Secondary reference
	Brown teaches that benzene and pyridine rings are bioisosteres (Table 1.3, examples of classical bioisosteres).  Brown provides several definitions of bioisosteres with the most recent defining bioisosteres as:

    PNG
    media_image2.png
    101
    652
    media_image2.png
    Greyscale
(Bottom of page 8)
Brown further teaches role of bioisosterism in lead optimization (page 9 secation 1.4).
Obviousness
	One skilled in the art, prior to the effective filing date of the instant application would have found it obvious to modify compound 4c of Xin by replacing the phenyl group with a pyridine group.

One skilled in the art would have found it obvious to use compound 4c of Xin as a lead compound for deriving other compounds having SCD-1 inhibitory activity.  Xin describes compound 4c as having one of the lowest IC50 in SCD-1 inhibition assay and proceeds to carry out additional tests with 4c.  On page 4301, left column, 2nd paragraph, Xin teaches that several analogies of 4c were prepared in an attempt to improve the SCD1 inhibitory activity.  In other words Xin uses compound 4c as a lead compound to prepare other analogues.  One skilled in the art would have been motivated by the Xin to prepare further analogues of compound 4c in order to find a SCD1 inhibitor with more favorable properties.
Suggestion and expectation of success: 
Brown teaches that bioisosteres are compounds that have similar physiological properties.  Brown also teaches that bioisosteres are used to prepare analogues of a lead compound.  Brow also teaches equivalency between a benzene ring and a pyridine ring.  In view of the teachings of Brown one skilled in the art would have found it obvious to prepare a bioisostere of compound 4c by replacing the benzene group with a pyridine group (as suggests by Brown).  One would expect the resulting compound to retain the SCD1 inhibitory activity described by Xin because Brown teaches bioisosteres can be expected to have similar biological activity.

Conclusion
Claims 64=70 are pending
Claims 64-70 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628